— Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered May 8, 2007. The judgment convicted defendant, upon her plea of guilty, of criminal possession of stolen property in the fourth degree and possession of burglar’s tools.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [1]) and possession of burglar’s tools (§ 140.35). Contrary to the contention of defendant, her waiver of the right to appeal encompasses her present challenge to County Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Oliveri, 49 AD3d 1208, 1209 [2008]; People v Martinez-Diaz, 30 AD3d 1104 [2006], lv denied 7 NY3d 814 [2006]). Present — Hurlbutt, J.E, Martoche, Smith, Fahey and Peradotto, JJ;